                 Case 8:20-cv-03602-PWG Document 11 Filed 12/17/20 Page 1 of 2



                                   IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF MARYLAND

Shahidullah, et al.,                                               *
       Plaintiff,
                                                                   *
                                                                                                         8:20-cv-03602-PWG
       v.                                                                               Case No.
                                                                   *
Shankar, et al.,
       Defendant.                                                  *

                                   DISCLOSURE OF CORPORATE INTEREST


Check all that apply:
                                                                Plaintiffs Shahidullah and Dawa USA, Inc.
       I certify, as party/counsel in this case that
                                                                                                  (name of party)

is not an affiliate or parent of any corporation, and no corporation, unincorporated association,
partnership or other business entity, not a party to the case, has a financial interest in the outcome
of this litigation as defined in Local Rule 103.3 (D. Md.).




       The following corporate affiliations exist with                                                                       :
                                                                                                     (name of party)



                                                                                                                             .
                                                      (names of affiliates)




    The following corporations, unincorporated associations, partnerships or other business
entities which are not parties may have a financial interest in the outcome of this litigation:

                                                                                                                             .
                                          (names of entities with possible financial interests)




DisclosureCorpInterest (03/2015)
           Case 8:20-cv-03602-PWG Document 11 Filed 12/17/20 Page 2 of 2
Disclosure of Corporate Interest




    In a case based on diversity jurisdiction, the following is a list of all members of

________________________________ and their states of citizenship:
           (name of LLC party)



___________________________________                    ____________________________________
           (name of member)                                             (state of citizenship)


___________________________________                    ____________________________________
           (name of member)                                             (state of citizenship)


___________________________________                    ____________________________________
           (name of member)                                             (state of citizenship)


___________________________________                    ____________________________________
           (name of member)                                             (state of citizenship)




Note: If there are additional LLC members, please provide their names and states of citizenship
on a separate sheet of paper.




December 17, 2020
Date                                                   Signature
                                                       Lena F. Masri (20251)
                                                       Printed name and bar number
                                                       453 New Jersey Ave., SE, Washington, D.C. 20003

                                                       Address
                                                       lmasri@cair.com
                                                       Email address
                                                       (202) 488-8787
                                                       Telephone number
                                                       (202) 379-3317
                                                       Fax number




                                                  2
